Citation Nr: 9926652	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
spine disability.

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected spine disability.

3.  Entitlement to an increased (compensable) rating for 
degenerative spondylosis secondary to idiopathic sclerosis 
and myofascial back and neck pain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran has verified active duty service from August 1976 
until April 1983 and from January 1990 until September 1993.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1994 
rating decision of the Detroit, Michigan Regional Office (RO) 
which denied service connection for a right shoulder 
disorder, and assigned an initial noncompensable rating for 
the service-connected back disability.  This appeal is also 
taken from a January 1995 RO determination that denied 
service connection for headaches.  An October 1998 
supplemental statement of the case RO adjudication denied 
secondary service connection for the headache and right 
shoulder disabilities.

The case was remanded by a decision of the Board dated in 
December 1997 and is once again before the signatory Member 
for appropriate disposition.  As indicated previously, the 
current record is a rebuilt claims folder.  


FINDINGS OF FACT

1.  The claim for service connection for a right shoulder 
disorder, to include as secondary to service-connected spine 
disability, is not supported by cognizable evidence showing 
that claim is plausible or capable of substantiation.  

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeals with respect to the 
claims for service connection for headaches and an increased 
rating for back disability has been obtained by the RO. 

3.  A chronic headache disability has not been demonstrated. 

4.  Degenerative spondylosis secondary to idiopathic 
sclerosis and myofascial back and neck pain is manifested by 
subjective complaints of pain and limitation of motion, 
without objective clinical substantiation.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for right 
shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  A chronic headache disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The schedular criteria for a 10 percent disability 
evaluation for degenerative spondylosis secondary to 
idiopathic scoliosis and myofascial back and neck pain have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5299 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for right shoulder disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§  1110, 1131 (West 
1991).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998)  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service or aggravated by service.  38 
C.F.R. §§ 3.303, 3.306 (1998).

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim for service 
connection for a right shoulder disability.  In this regard, 
she has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the appeal must fail.  See Epps 
v. Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 
568 (1996) (en banc).

To establish a well-grounded claim for service connection in 
the instant case, the appellant must satisfy three elements.  
First, there must be a medical diagnosis of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service or as a result of service-
connected disability.  Third, there must be medical evidence 
of a nexus between the disease or injury and the currently 
claimed disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

The service medical records reflect that the veteran sought 
treatment in August 1978 for various complaints including 
pain in the left shoulder girdle with muscle spasm.  An 
assessment of low grade trapezius muscle strain was rendered 
in this regard.  While being evaluated for mid thoracic back 
pain in April 1979, it was noted that she had scoliosis and 
held her right shoulder higher than the left.  Increased 
right shoulder height was also noted upon physical therapy 
evaluation in June 1980 for back/scoliosis purposes.  No 
shoulder complaints were recorded on those occasions.  In 
July 1992, she was again seen for back complaints and also 
noted chronic pain of the posterior right shoulder.  No 
diagnosis pertaining to the right shoulder was recorded at 
that time.  In September 1992, it was noted that the 
appellant had a two-year history of right trapezius pain 
among other orthopedic symptoms.  An impression of right 
suprascapular myofascial pain was rendered in this regard.  
Upon examination in March 1993 for release from active duty, 
the veteran denied a painful or "trick" shoulder or elbow.

The appellant was afforded a VA examination in September 1994 
and stated that she had had pain in her right shoulder blade 
since 1979 or 1980.  She was reported to have denied having 
pain in the shoulder joint itself or any injury to the joint.  
Upon examination of the right shoulder, forward flexion and 
abduction were from zero to 180 degrees.  Extension was from 
zero to 45 degrees and internal and external rotation were 
from zero to 90 degrees.  It was noted that the appellant had 
no discomfort in her shoulder joint during any of the range 
of motion maneuvers except when she performed abduction.  
Following examination, no diagnosis was rendered in this 
regard. 

The appellant testified upon personal hearing on appeal in 
June 1997 that she had a very painful right shoulder which 
she believed was of service onset or was related to the 
service-connected spine disorder.  

Pursuant to Board remand of December 1997, the appellant was 
afforded VA examinations in June 1998.  She indicated that 
she had pain near the neck, particularly behind the right 
shoulder blade.  Examination disclosed that both shoulders 
were symmetrical and there was no muscle atrophy, swelling or 
deformity.  Range of motion disclosed 180 degrees of 
abduction, 175 degrees of forward flexion, and 80 degrees of 
external and internal rotation.  It was reported that all 
motions were free of any complaint of pain, and that power 
was satisfactory.  An X-ray of the right shoulder was normal.  
Following examination, the examiner commented that the 
appellant's subjective complaints regarding her shoulder did 
not correlate with any physical findings, and opined that 
there was no aggravation of the right shoulder due to any 
service-connected spine disability.

Analysis

Although the veteran claims that she now has a shoulder 
disorder which is of service onset or related to service-
connected disability, the evidence does not support this 
conclusion.  The Board points out that while service medical 
records do indicate that she complained of shoulder pain on 
several occasions over her service tenure, there is no 
indication that such symptoms developed into a chronic 
disability.  See 38 C.F.R. 3.303.  Complaints and findings 
with respect to the shoulders in the service medical records 
appear to be vague, and no specific diagnosis appears to have 
been rendered in this regard except for a single occasion in 
1978.  The service medical records clearly show that the 
veteran denied shoulder symptomatology upon examination in 
March 1993 prior to release from active duty. 

Moreover, the record reflects that there is no competent 
medical evidence of a current ratable shoulder disability, 
and the appellant herself has not presented any evidence to 
the contrary.  Objective shoulder findings at present are 
demonstrated to be substantially within normal limits, and no 
pathology on X-ray is indicated.  No diagnosis pertaining to 
the right shoulder is currently indicated.  Consequently, 
while it is shown that although the appellant did indeed 
complain of shoulder pain in service, and continues to 
indicate that she has discomfort in that area, no ratable 
shoulder disability has been objectively demonstrated by 
competent clinical evidence to date.  A claim for service-
connection must be accompanied by evidence which establishes 
that the claimed disability currently exists.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  A well-grounded 
claim requires evidence of a present disability.  Brammer at  
223.  As a lay person who is untrained in the field of 
medicine, the veteran is not competent to provide a medical 
opinion as to this matter.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  Consequently, the appellant's own 
assertions that she now has a shoulder disorder related to 
service or a service-connected disability do not constitute 
cognizable evidence upon which to reach the merits of this 
matter. 

The Board must point out in this instance that a well-
grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has a ratable shoulder disability, her 
claim for service connection for such is not well grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appeal is denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist her in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question of whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service or service-connected disability, the Board views its 
discussions above sufficient to inform the veteran of the 
elements necessary to complete her application for service 
connection for the above disorder.  Robinette, 8 Vet.App. at 
77.


2.  Service connection for headaches.

The veteran's claim for service connection for headaches has 
been determined to be well-grounded within the meaning of 38 
U.S.C.A. 5107(a).  That is, she is found to have presented a 
claim in this regard which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The service medical records reflect that the veteran was seen 
in January 1983 with a complaint of bilateral throbbing 
frontal headache since the previous night and indicated that 
she was afraid it was due to hypertension.  It was recorded 
that she had been having such symptoms one to two times per 
week for the past month.  An assessment of headache - tension 
versus migraine, was rendered.  Medication and a five-day 
blood pressure check were prescribed.  The appellant was seen 
in the optometry clinic in August 1980 for an eye 
consultation where it was indicated that she had blurred 
vision and headaches.  She was pronounced visually sound 
after evaluation.  She was afforded an internal medical 
consultation in April 1993 pursuant to medical board 
proceedings referable to a spine condition, and it was 
reported at that time that her physical complaints included 
headaches.  It was noted that she had had headaches for 15 
years which occurred almost every day which would typically 
last the whole day.  She indicated she experienced them 
sometimes in the neck, temporal and frontal areas or on the 
top of the head.  It was reported that headaches were of 
varying severity without aura or a warning, and that nothing 
in particular brought them on.  The appellant related that 
she had had a cat scan five years before in a civilian 
hospital which was reportedly normal.  She said that Tylenol 
relieved the pain.  Following evaluation, she was determined 
to not have migraines, but probable muscular-tension 
headaches.  Upon examination in March 1993 for separation 
from service, the appellant indicated that she had frequent 
or severe headaches.

Upon post-service VA examination in September 1994, the 
veteran stated that she continued to have headaches that were 
"pretty bad" and related that she sometimes awakened with 
one that lasted all day.  She indicated that the pain was 
usually localized in the parietal and frontal areas of her 
head.  The appellant said that she had a headache about once 
a week, but could go about her normal activities in spite of 
them.  She related that when she had head discomfort, she saw 
"floating little gray spot" in her visual fields, 
bilaterally.  She denied nausea or vomiting associated with 
headaches.  Following examination, a diagnosis of tension 
headaches was rendered in this regard.  

The appellant was afforded VA examinations in June 1998 when 
she reported she had occasional headaches, related to nervous 
tension, and that Motrin helped to relieve the pain.  
Examination revealed no evidence of neurologic disease.

Analysis

The evidence with respect to the claim for service connection 
for headaches discloses that the veteran was seen on a number 
of occasions for complaints of headaches during service which 
the veteran associated with hypertension, impaired vision and 
spinal pain.  No underlying pathology was identified on 
clinical examinations and testing.  An assessment of probable 
muscular-tension headaches was rendered in service.  The 
Board observes that a diagnosis of tension headaches has been 
reported subsequent to service.  Indeed, it was the 
impression on the most recent VA examination, in June 1998, 
that the appellant's headaches were related to nervous 
tension, and the veteran described their frequency as 
occasional.  In view of a showing of episodic headaches 
associated with nervous tension, relieved by Motrin, the 
Board finds that the veteran's headaches are no more than 
acute and transitory in nature, and do not represent a 
chronic disability.  Moreover, there has been no clinical 
evidence of neurological pathology to relate the headaches to 
service-connected spine disability.  In the absence of 
demonstration of a current chronic headache disability, 
service connection is not warranted. 


3.  Increased rating for service-connected back disability.

By rating action dated in June 1994, service connection for 
degenerative spondylosis secondary to idiopathic scoliosis 
and myofascial back and neck pain was granted and a 
noncompensable evaluation was assigned under the provisions 
of Diagnostic Codes 5010-5291 of the VA Rating Schedule.  
38 C.F.R. Part 4 (1998).  

The veteran maintains that the currently assigned disability 
evaluation for her service-connected back disability does not 
adequately reflect the severity of that disorder.  She 
presented testimony in June 1997 before a Member of the Board 
sitting at Detroit, Michigan to the effect that she has pain 
on a daily basis and that medication has been ineffective in 
relieving her symptoms.  She testified that her back pain 
affected the performance of her job duties as her back 
stiffened and became more painful upon sitting for prolonged 
periods.  She also stated that she did not have pain-free 
range of motion.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Here, the veteran's claim is well 
grounded because it stems from an original grant of service 
connection.  All relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the function 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).  

Slight limitation of motion of the cervical spine warrants a 
10 percent rating.  A 20 percent evaluation is warranted for 
moderate limitation of cervical spine motion.  Severe 
limitation of cervical spine motion warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).

Slight limitation of motion of the dorsal (thoracic) segment 
of the spine warrants a noncompensable evaluation.  A 10 
percent evaluation requires either moderate or severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.

Slight limitation of motion of the lumbar spine warrants a 
10 percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the lumbar spine warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Code 5292.

Section 4.40 of title 38, Code of Federal Regulations, 
provides that, as to the musculoskeletal system, it is 
"essential that the examination on which ratings are based" 
adequately portrays any "functional loss" which "may be 
due to pain."  Section 4.40 does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet.App. 194, 196 (1997).  Section 4.45(f) of title 38, Code 
of Federal Regulations, states that "[p]ain on movement" is 
a relevant consideration for determinations of joint 
disabilities.  Section 4.45(f) also states that the cervical, 
dorsal and lumbar vertebrae are considered groups of minor 
joints, and, in particular, the "lumbosacral articulation 
and both sacroiliac joints are considered to be a group of 
minor joints, ratable on disturbance of lumbar spine 
functions."  

As well the United States Court of Appeals for Veterans Claim 
(the Court) held in Deluca v. Brown, 8 Vet. App. 202, 206-7 
(1995), that in addition to applying schedular criteria, the 
Board may consider granting a higher evaluation in cases in 
which functional loss due to pain is demonstrated, and pain 
on use is not contemplated in the relevant rating criteria.

The veteran was afforded a VA general medical examination in 
September 1994 and complained of back pain.  Upon 
examination, carriage and posture were observed to be normal.  
She walked with a stiff back.  The vertebral column was not 
tender to palpation.  Forward flexion of the lumbosacral 
spine was from zero to 95 degrees and extension was from zero 
to 25 degrees.  Bilateral lateral flexion and bilateral 
rotation were from zero to 40 degrees and from zero to 35 
degrees, respectively.  Forward flexion of the cervical spine 
was from zero to 30 degrees and extension was from zero to 30 
degrees.  Lateral flexion was from zero to 40 degrees in each 
direction and rotation was 55 degrees to the left and right.  
It was reported that the veteran stated that she had no pain 
on any of those movements.  

It was reported that radiographs of the entire spine 
disclosed minimal neural foraminal narrowing of the left at 
the C4-5 and C5-6 levels that was considered to be of 
doubtful significance.  There was also an S-shaped scoliosis 
of the thoracic spine. 

Pursuant to Board remand of December 1997, the appellant was 
afforded VA examinations of the spine in June 1998.  She 
continued to complain of back as well as neck pain.  The 
veteran stated that she had been on disability for three 
months due to back symptoms.  Examination of the cervical 
spine showed good muscle tone with full range of motion.  She 
expressed some discomfort on movement of the neck near the 
scapular area.  A minor dorsal hump was observed on flexion 
of the spine.  Muscle tone was good and there was no spasm.  
Range of motion showed forward flexion to 70 degrees and 
right and left lateral flexion to 30 degrees.  Right and left 
lateral rotation was to 20 degrees without pain.  The 
examiner stated there was no clinical evidence of scoliosis.

On neurologic evaluation, the appellant stated that she had 
gone on disability from her job because sitting, standing, or 
even lying down caused pain and stiffness in the back and 
neck.  She indicated that she had begun to have occasional 
numbness in the left leg and thigh, and right or left foot 
occasionally.  Following examination, it was reported that 
there was no evidence of neurologic disease.

An X-ray of the spine was interpreted as showing a little 
accentuation of the lumbar lordosis.  Tiny hypertrophic 
marginal osteophytes were seen arising mainly from L3, L4 and 
L5, significant of very very early or just beginning 
degenerative joint disease.  

Analysis

The Board observes in this instance that on the recent VA 
examinations, it was shown the veteran intermittently lacked 
a few degrees of full range of motion of her back and neck.  
No muscle spasm or tenderness of the spine was elicited.  It 
was the examiner's opinion that the veteran's subjective 
complaints of back pain did not correlate with any physical 
findings on examination.  As well, no neurologic deficit was 
appreciated.  As such, the Board notes that the objective 
clinical findings associated with the veteran's spine do not 
warrant a compensable rating under Diagnostic Codes 5290, 
5291 and 5292.  However, a longitudinal review of the 
evidence reveals that the veteran has consistently reported a 
chronic pain process which she now claims limits and/or 
hinders her physical activities and working ability to a 
substantial extent.  She indicates that medication has not 
been effective in relieving her symptoms and that she 
requires bedrest when the back is particularly symptomatic.  
The Board has carefully considered the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 in this regard and has 
reviewed the service-connected spine disability, to include 
in light of functional impairment which may be attributed to 
pain with respect to the holdings in Spurgeon and DeLuca.  
The benefit of the doubt is thus resolved in favor of the 
appellant as to this matter by finding that a 10 percent may 
be conceded on account of functional impairment which may be 
due to pain.  The Board thus finds that a 10 percent rating 
is warranted for the service-connected spine disability.  
However, absent findings of more substantial impairment, to 
include consistent compensable limitation of motion, or other 
symptomatology consistent with a higher rating, an evaluation 
in excess of 10 percent is not warranted.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claim 
for an increased rating above.  See generally Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, the Board finds 
that those sections do not provide a basis upon which to 
assign a higher disability evaluation as to this matter.  

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

The claim for service connection for a right shoulder 
disability is not well grounded; the appeal is thus denied.

Service connection for headaches is denied.  

A 10 percent rating for degenerative spondylosis secondary to 
idiopathic sclerosis and myofascial back and neck pain is 
granted subject to controlling regulations governing the 
payment of monetary awards.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

